Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments with respect to claims 1 and 4-10 are being addressed as the remarks pertain to the amended claims.
Applicant argues “Smith '261 actually discloses the opposite of what is claimed” (Applicant’s remarks of 1/14/21, p. 8).  In the rejection of originally filed claim 3, the Examiner flipped fig. 2 of Smith (US 2017/0223870) upside down which is reproduced inverted below.  In the rejection of original claim 3, the Examiner found “a lower surface side” of the bottom plate to be “(fig. 2, upper side of plate w/50s)” and found “an upper surface side” to be “(fig. 2, lower side of plate w/50s)” which would clearly invert fig. 2 (see non-final office action 11/12/20, p. 10).   Applicant has correctly identified the teaching of Smith ‘261 that “states in column 3, lines 60-63 that ‘coolant fluid flows along conduit 52 to impingement outlets 50, which then direct the coolant fluid over the active inverter switches 32’” (Applicant’s remarks of 1/14/21, p. 8).  

    PNG
    media_image1.png
    351
    604
    media_image1.png
    Greyscale

When Smith ‘261’s fig. 2 is inverted as shown above, the operation of Smith ‘261 actually is opposite of what Applicant argues.  The conduit 52 is now below outlets 50 and switches 32 are now above outlets 50; therefore, the coolant fluid enters the wider part of outlets 50 and exits the narrower part of outlets 50, which is in agreement with the fluid flow of fig. 9 of the instant application.  Smith ‘261 shows a tapered nozzle that is the same as what is disclosed by fig. 9 of the instant application.
Claim Objections
Claim 10 is objected to because of the following informalities:  
a.	Claim 10, line 13, “heat” should be “the heat” having antecedence in line 8; and
b.	Claim 10, line 15 “transferred heat” should be “that transferred the heat” having antecedence in line 8.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 6 requires “the heat transfer unit is a heat pipe, a heat siphon, or a vapor chamber” as depicted in figs.10-13 relating to fifth, sixth and seventh embodiments.  The fifth, sixth and seventh embodiments are modifying the first and third embodiments (see para. [0070], [0080] and [0089] of the specification).  Claim 1 as amended is illustrated in figs. 8 and 9 relating to the fourth embodiment, which in para. [0067] of the specification is modifying the third embodiment.  Nowhere in the original filed disclosure can the heat pipe, heat siphon, or vapor chamber of the fifth, sixth and seventh 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10, lines 15 and 21 each require “a region.”  Are these different regions, or should the “region” of line 21 have antecedence in “a region” of line 15.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Smith (US 2017/0223870) and Smith (US 7,580,261).
With respect to Claim 1, Smith ‘870 teaches a cooling device comprising: an inner tank (fig. 1, 100) configured to store a first coolant which is a liquid (120); a separation wall (134) that is provided in the inner tank, that faces a side wall portion nd coolant); a heat transfer unit (fig. 1, sidewalls of 100) that is provided between the inner tank and the outer tank and that is configured to transfer heat from the first coolant to the second coolant; and a bottom plate (136) that is disposed below the accommodating portion, that has an injection hole (fig. 1, holes formed by dotted line of 136) through which the first coolant having flowed, through the coolant channel, to a region below (see fig. 1) the accommodating portion is injected toward the accommodating portion.  Smith ‘870 discloses the claimed invention except for the injection hole is tapered such that a diameter of the injection hole reduces from a lower surface side of the bottom plate to an upper surface side of the bottom plate.  Smith ‘261 teaches the injection hole (50) is tapered (see fig. 2) such that a diameter (diameter of 50) of the injection hole reduces from a lower surface side (fig. 2, upper side of plate w/50s) of the bottom plate (plate w/50s) to an upper surface side (fig. 2, lower side of plate w/50s) of the bottom plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling device of Smith ‘870 with the lower plate of Smith ‘261 for the purpose of directing the first coolant onto the electronic device (col. 3, ll. 31-33).  

With respect to Claim 7, Smith ’870 further teaches an upper edge portion of the separation wall has a guide plate portion (fig. 1, upper portion of 134) inclined (see fig. 1) toward a central portion (fig. 1, vertical center line of 100) of the inner tank as the guide plate portion extends upward.  
With respect to Claim 9, Smith ‘870 teaches a cooling system comprising: an electronic device (fig. 1, 116) and a cooling device including: an inner tank (100) configured to store a first coolant which is a liquid (120); a separation wall (134) that is provided in the inner tank, that faces a side wall portion (fig. 1, side of 100) of the inner tank, that forms an accommodating portion (fig. 1, between 134s) in which the electronic device to be immersed in the first coolant is accommodated, and that forms, at at least part of a periphery (see fig. 1) of the accommodating portion, a coolant channel (fig. 1, downward arrow) through which the first coolant is to flow toward a lower side (fig. 1, bottom of 100) of the inner tank; an outer tank (112) which is disposed outside the inner nd coolant); a heat transfer unit (fig. 1, sidewalls of 100) that is provided between the inner tank and the outer tank and that is configured to transfer heat from the first coolant to the second coolant; and a bottom plate (136) that is disposed below the accommodating portion, that has an injection hole (fig. 1, holes formed by dotted line of 136) through which the first coolant having flowed, through the coolant channel, to a region below (see fig. 1) the accommodating portion is injected toward the accommodating portion.  Smith ‘870 discloses the claimed invention except for the injection hole is tapered such that a diameter of the injection hole reduces from a lower surface side of the bottom plate to an upper surface side of the bottom plate.  Smith ‘261 teaches the injection hole (50) is tapered (see fig. 2) such that a diameter (diameter of 50) of the injection hole reduces from a lower surface side (fig. 2, upper side of plate w/50s) of the bottom plate (plate w/50s) to an upper surface side (fig. 2, lower side of plate w/50s) of the bottom plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling device of Smith ‘870 with the lower plate of Smith ‘261 for the purpose of directing the first coolant onto the electronic device (col. 3, ll. 31-33).  
With respect to Claim 10, Smith ’870 teaches a method of cooling an electronic device (fig. 1, 116) using a cooling device (fig. 1), the method comprising: accommodating the electronic device (116) in an accommodating portion (fig. 1, between 134s) formed in an inner tank (100) of the cooling device, the electronic device being immersed (see fig. 1) in a first coolant (120) stored in the inner tank, the accommodating portion being formed by a separation wall (134) provided in the inner nd coolant) in an outer tank (112) of the cooling device; the first coolant transferred heat to flow toward (see fig. 1) a region below (fig. 1, below 136) the accommodating portion; and the first coolant in the region below the accommodating portion to be drawn into the accommodating portion again (fig. 1, see circular flow of 120); the cooling device [a] bottom plate (136) that is disposed below the accommodating portion, that has an injection hole (fig. 1, holes formed by dotted line of 136) through which the first coolant having flowed, through the coolant channel, to a region below (see fig. 1) the accommodating portion is injected toward the accommodating portion.  Smith ‘870 discloses the claimed invention except for the injection hole is tapered such that a diameter of the injection hole reduces from a lower surface side of the bottom plate to an upper surface side of the bottom plate.  Smith ‘261 teaches the injection hole (50) is tapered (see fig. 2) such that a diameter (diameter of 50) of the injection hole reduces from a lower surface side (fig. 2, upper side of plate w/50s) of the bottom plate (plate w/50s) to an upper surface side (fig. 2, lower side of plate w/50s) of the bottom plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date 
Claims 4 and 5 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Smith (US 2017/0223870), Smith (US 7,580,261) and Boe (EP 2487326).
With respect to Claim 4, Smith ‘870 and Smith ‘261 disclose the claimed invention except for the heat transfer unit is a heat sink that includes an inner fin disposed on an inner tank side, and an outer fin disposed on an outer tank side.  Boe teaches the heat transfer unit (20,21) is a heat sink that includes an inner fin (20) disposed on an inner tank side (inside of 11), and an outer fin (21) disposed on an outer tank side (outside of 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling device of Smith ‘870 and Smith ‘261 with the heat sink of Boe for the purpose of increasing the surface area for greater heat transfer capacity. 
With respect to Claim 5, Smith ‘870, Smith ‘261 and Boe fail to disclose the inner fin has an area enlarged portion disposed in an upper portion of the inner fin.  Admitted prior art that it is well known in the art to have an enlarged portion of a fin (since the applicant’s transverse of the rejection does not specifically address the examiner’s assertion of official notice, the transverse is not adequate and is taken as admitted prior art.  MPEP 2144.03).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling device of Smith ‘870, Smith ‘261 and Boe with an enlarged portion of inner fin for the purpose of having an increased surface area for greater heat transfer capacity. 
Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Smith (US 2017/0223870), Smith (US 7,580,261) and Hirai (US 2018/0153058).
Smith ‘870 and Smith ‘261 disclose the claimed invention except for the heat transfer unit is a heat pipe, a heat siphon, or a vapor chamber.  Hirai teaches the heat transfer unit is a heat pipe (16), a heat siphon (16a), or a vapor chamber (16b).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling device of Smith ‘870 and Smith ‘261 with a heat pipe, a heat siphon, or a vapor chamber of Hirai for using a heat transfer fluid for increasing the heat transfer capacity of the heat transfer unit.
Claims 1 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brink (US 2018/0343770), Smith (US 2017/0223870), Smith (US 7,580,261) and Wiley (US 10,219,415).
With respect to Claim 1, Brink teaches a cooling device comprising: an inner tank (fig. 3, 1) configured to store a first coolant (3) which is a liquid; a separation wall (6 on right of fig. 3) that is provided in the inner tank, that faces a side wall portion (fig. 3, right side of 1) of the inner tank, that forms an accommodating portion (fig. 3, between 6s) in which an electronic device (2 and ¶[0017, l. 3) to be immersed in the first coolant is accommodated, and that forms, at at least part of a periphery of the accommodating portion, a coolant channel (for 3 to pass thru 7) through which the first coolant is to flow toward a lower side (fig. 3, downward arrow) of the inner tank.  Brink fails to disclose a bottom plate that is disposed below the accommodating portion, that has an injection hole through which the first coolant having flowed, through the coolant channel, to a region below the accommodating portion is injected toward the accommodating portion, 
With respect to Claim 8, Brink, Smith ‘870 and Smith ‘261 disclose the claimed invention except for an external cooling unit configured to cool the second coolant, wherein the second coolant having been cooled by the external cooling unit is introduced into the outer tank at a position above a position where the second coolant is discharged from the outer tank.  Wiley teaches an external cooling unit (126) configured to cool the second coolant, wherein the second coolant having been cooled by the external cooling unit is introduced into the outer tank at a position above (126 is above top of 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling device of Brink with the external cooling unit of Wiley in order to cool the heated second coolant at its highest temperature (warm fluid rises).  Brink, Smith ‘870, Smith ‘261  and Wiley fail to disclose the second coolant having been cooled by the external cooling unit is introduced into the outer tank at a position above a position where the second coolant is discharged from the outer tank.  It would be obvious to one of ordinary skill at the time of the invention, given the limited number of directions (clockwise and counterclockwise) of second coolant flow if it desirable to have a less efficient heat transfer than an arrangement of a counterflow of the first and second coolants of Wiley provides. The 
Claims 1 and 8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Brink (US 2018/0343770), Smith (US 2017/0223870), Dankese (US 3,432,357) and Wiley (US 10,219,415).
With respect to Claim 1, Brink teaches a cooling device comprising: an inner tank (fig. 3, 1) configured to store a first coolant (3) which is a liquid; a separation wall (6 on right of fig. 3) that is provided in the inner tank, that faces a side wall portion (fig. 3, right side of 1) of the inner tank, that forms an accommodating portion (fig. 3, between 6s) in which an electronic device (2 and ¶[0017, l. 3) to be immersed in the first coolant is accommodated, and that forms, at at least part of a periphery of the accommodating portion, a coolant channel (for 3 to pass thru 7) through which the first coolant is to flow toward a lower side (fig. 3, downward arrow) of the inner tank.  Brink fails to disclose a bottom plate that is disposed below the accommodating portion, that has an injection hole through which the first coolant having flowed, through the coolant channel, to a region below the accommodating portion is injected toward the accommodating portion, the injection hole is tapered such that a diameter of the injection hole reduces from a lower surface side of the bottom plate to an upper surface side of the bottom plate, and an outer tank which is disposed outside the inner tank and through which a second 
With respect to Claim 8, Brink, Smith and Danske disclose the claimed invention except for an external cooling unit configured to cool the second coolant, wherein the second coolant having been cooled by the external cooling unit is introduced into the outer tank at a position above a position where the second coolant is discharged from the outer tank.  Wiley teaches an external cooling unit (126) configured to cool the second coolant, wherein the second coolant having been cooled by the external cooling unit is introduced into the outer tank at a position above (126 is above top of 110).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling device of Brink with the external cooling unit of Wiley in order to cool the heated second coolant at its highest temperature (warm fluid rises).  Brink, Smith, Danske, and Wiley fail to disclose the second coolant having been cooled by the external cooling unit is introduced into the outer tank at a position above a position where the second coolant is discharged from the outer tank.  It would be obvious to one of ordinary skill at the time of the invention, given the limited number of directions (clockwise and counterclockwise) of second coolant flow if it desirable to have a less efficient heat transfer than an arrangement of a counterflow of the first and second coolants of Wiley provides. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 10,847440 discloses convection flow cooling of an electronic device, the tank including a separating wall.  US 9,573,104 discloses a plate having injection holes, each of the injection holes is tapered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/22/2021

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835